DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) filed on the record are in compliance with the content requirements of 37 CFR 1.97 and 37 CFR 1.98 and have been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “gear box coupled to the first motor shaft and the drive side of the first clutch” (claim 7) must be shown or the feature(s) canceled from the claim(s). Specifically, the drawings do not appear to show the gear box coupled to the drive side of the first clutch; rather, the gear box appears to be on the motor side of the first clutch. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-11, drawn to a peristaltic pump, classified in F04B 31/12.
II. 	Claims 12-17, drawn to a fluid management system, classified in A61B 1/015.
III.	Claims 18-20, drawn to a method of controlling a fluid management system, classified in A61M5/1408.

The inventions are independent or distinct, each from the other because:
I and II are directed to related inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, for instance, Invention II recites an inflow pump, an inflow path, and first and second pump heads that are selectively rotatable to maintain a desired pressure within the body cavity. Neither of these features are recited in Invention I, which is directed to a peristaltic pump which is not required for use in a body cavity. Further, Invention II does not recite a peristaltic pump with a common motor shaft to control a first and a second pump head.  
 Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, Invention I does not require for its use the selection of an outflow path and switching from the first outflow path to a second outflow path.  Invention I can be used in without “switching” between outflow paths, such as by maintaining open outflow paths while operating different pump heads to enable the flow of fluid through the pump heads.  Further, Invention I can be used to practice a method that does not maintain a desired pressure within the body cavity. For instance, Invention .
Inventions II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, Invention II does not require for its use the selection of an outflow path and switching from the first outflow path to a second outflow path.  Invention I can be used in without “switching” between outflow paths, such as by maintaining open outflow paths while operating different pump heads to enable the flow of fluid through the pump heads. Further, the method of Invention III does not require maintaining a desired pressure within a body cavity as required by Invention II.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Different search terms and/or different classification areas as shown above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Stephen DiLorenzo, Applicant’s attorney, on 01/24/2022, a provisional election was made without traverse to prosecute Invention I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 and all claims depending therefrom, as applicable, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the limitation “wherein the first clutch is in the disengaged configuration when the motor is in the second mode” raises an issue of clarity as to structural configuration of the motor in the “second mode”. Claims 1 and 4, upon which claim 5 depends, recite that the pump has a first mode and a second mode, but does mention whether the motor changes its configuration in either the first or second mode. Thus, the limitation “when the motor is in the second mode” is unclear as to what additional structure, if any, this limitation imparts to the claim.
As best understood, the limitation will refer to the pump in the second mode.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 4-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herrick et al (U.S. Pub. 2003/0039728 A1, hereinafter “Herrick”).
Regarding claim 1, Herrick discloses a peristaltic pump, comprising: 
a first motor shaft (e.g., shaft portion 780 of a drive shaft; see Fig. 4 and para [0083]); 
a second motor shaft (e.g., shaft portion 781 of the drive shaft; see Fig. 4 and para [0083]); 
a first pump head (e.g., 51; see Fig. 4) operably coupled to the first motor shaft such that the first pump head is rotated in response to rotation of the first motor shaft (see para [0083] disclosing that shaft portion 780 is linked to pump head 51); 
a second pump head (e.g., 50; see Fig. 4) operably coupled to the second motor shaft such that the second pump head is rotated in response to rotation of the second motor shaft (see para [0083] disclosing that the shaft portion 781 is linked to pump head 50); and 
a motor (e.g., 70; see Fig. 4) configured to rotate the first and second motor shafts (i.e., the shaft portions 780 and 781 are coupled to the motor 70 via a clutch assembly 75, axle 784 and gearbox 72; see also paras [0081]-[0083] describing the rotation of the first and second motor shafts), 
wherein the pump has a first mode in which the first pump head 51 is rotated and the second pump head 50 is idle (i.e., drive gear 782 of a clutch 750 is connected to motor shaft 780; activation of the clutch 750 and deactivation of the clutch 751 causes 
Regarding claim 2, Herrick discloses that the first motor shaft 780 is a first portion of a common motor shaft 78 and the second motor shaft 781 is a second portion of the common motor shaft 78 (see para [0083] disclosing that the multi-piece drive shaft 78 comprises shaft portions 780 and 781).
Regarding claim 4, Herrick discloses the first clutch 750 (Fig. 4) having a motor side operably coupled to the first motor shaft (i.e., the motor side is the side connected to the axle 784; see Fig. 4) and a drive side operably coupled to the first pump head (i.e., the drive side is the side connected to gear 782), the first clutch 750 having an engaged configuration in which the first pump head rotates in response to rotation of the first drive shaft (see para [0083] disclosing an energized or activated configuration in which the clutch 750 causes the gear 782 to be coupled to rotation of the axle 784, consequently rotating the gear 782 and the first pump head 51),
and a disengaged configuration in which the first pump head is decoupled from rotation of the first drive shaft (see para [0083] disclosing the de-energized configuration in which the clutch 750 causes the gear 782 to be disengaged from the axle 784, disabling rotation of the first pump head 51).


Regarding claim 6, Herrick discloses the second clutch 751 having a motor side operably coupled to the second motor shaft (i.e., the motor side is the side connected to the axle 784; see Fig. 4) and a drive side operably coupled to the second pump head (i.e., the drive side is the side connected to gear 783), the second clutch 751 having an engaged configuration in which the second pump head rotates in response to rotation of the second drive shaft (see para [0083] disclosing an energized or activated configuration in which the clutch 751 causes the gear 783 to be coupled to rotation of the axle 784, consequently rotating the gear 783 and the second pump head 51), and a disengaged configuration in which the second pump head is decoupled from rotation of the second drive shaft (see para [0083] disclosing the de-energized configuration in which the clutch 751 causes the gear 783 to be disengaged from the axle 784, disabling rotation of the second pump head 51).
Regarding claim 7, Herrick discloses a gear box 72 (Fig. 4; see also para [0083]) coupled to the first motor shaft 780 and the drive side of the first clutch 750 (although the gear box 72 is shown closer to the motor side of the clutch, the motor side and the drive side are coupled to one another such that the gear box 72 would also be indirectly coupled to the drive side of the clutch), the gear box applying a gear ratio to rotation of the first motor shaft such that rotation of the drive side of the first clutch is different than 
Regarding claim 8, Herrick discloses that the motor has a third mode in which the first pump head and second pump head are rotated (see para [0078] disclosing that each pump head can be operated either simultaneously or independently; thus the pump is configured for a mode in which all pumps are operated simultaneously, i.e., both the first and second pump heads are rotated).
Regarding claim 11, Herrick discloses that the first and second pump heads are each configured to compress an outer wall of a tube passed through the respective pump head such that a fluid within the tube is advanced through the tube as the respective pump head is rotated (see para [0075] disclosing that the peristaltic pump used in the invention has discharge tubes or hoses that pass through the pumps between a rotor and a stator of each pump; the rotor is driven in rotation and has pinch rollers that impinge on the discharge tubes).

Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Biaggi (U.S. Pat. 3,951,570, hereinafter “De Biaggi”).
Regarding claim 1, De Biaggi discloses a peristaltic pump, comprising: 
a first motor shaft 50 (Fig. 2); 
a second motor shaft 44 (Fig. 2); 
a first pump head 51 (Fig. 2) operably coupled to the first motor shaft 50 such that the first pump head 51 is rotated in response to rotation of the first motor shaft; 

and a motor 34 (Fig. 2) configured to rotate the first and second motor shafts, wherein the pump has a first mode in which the first pump head is rotated and the second pump head is idle, and a second mode in which the first pump head is idle and the second pump head is rotated (see col. 4, lines 6-37 disclosing that driving the motor in one direction causes only one of the free wheels 49, 43 to become coupled to its respective drive shaft 50, 44 so that only the pump associated with that shaft rotates while the other is at rest; and driving the motor in the opposite direction causes the other of the free wheels 49, 43 to become coupled to its respective drive shaft—and the other freewheels disengages from its respective shaft—so that the previously-rotating pump comes to a rest while the other pump rotates).
Regarding claim 3, De Biaggi shows in Fig. 2 that the first pump head 51 is on a first side of the motor 34 and the second pump head 45 is on an opposite side of the motor 34 (i.e., as shown in Fig. 2, the motor 34 is located between the two pump heads while pulleys 38, 39 extending from the motor connect to belts 46, 40 extending laterally from the motor 34).
Regarding claim 4, De Biaggi discloses a first clutch 49 (Fig. 2; also described in col. 4, line 29 as a freewheel; a freewheel by its nature acts as a clutch, locking or unlocking the rotation of its shaft 50 with the rotation of belt 46) having a motor side (facing shaft 48; Fig. 2) operably coupled to the first motor shaft and a drive side (facing shaft 50; Fig. 2) operably coupled to the first pump head 51, the first clutch having an 
Regarding claim 5, De Biaggi discloses that the first clutch 49 is in the disengaged configuration when the motor is in the second mode (i.e., as described above, when the motor reverses direction, then the freewheel 49 becomes decoupled from the shaft 50 to stop rotation of the pump 51).
Regarding claim 6, De Biaggi discloses a second clutch 43 (i.e., the same type of freewheel as described above) having a motor side (facing shaft 42) operably coupled to the second motor shaft and a drive side (facing shaft 44) operably coupled to the second pump head, the second clutch 43 having an engaged configuration in which the second pump head rotates in response to rotation of the second drive shaft and a disengaged configuration in which the second pump head is decoupled from rotation of the second drive shaft (as described above and specifically in col. 4, lines 16-25, operating the motor in one direction couples the freewheel 43 to the shaft 44, while operating the motor in the opposite direction decouples the freewheel 43 from the shaft 44, thus stopping the pump).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Herrick et al (U.S. Pub. 2003/0039728 A1).

However, Herrick teaches that it is desirable to modulate the speeds of individual pump heads in order to vary the flow rates of the material to be dispensed (see para [0079], [0085] disclosing that different flow rates can be operated by the pump to achieve different patterns and/or different component ratios).
Thus, a skilled artisan would have found it obvious at the time of the invention to modify the invention of Herrick so that the first pump head and second pump head rotate at different speeds in order to achieve a desired pattern or component ratio in a cup which receives the fluid to be dispensed (see Herrick at para [0085]). A skilled artisan would have found it obvious that the first and second pump heads can rotate at different speeds during any of the modes as may be desired with a reasonable expectation of success.

 Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Herrick et al (U.S. Pub. 2003/0039728 A1) in view of Wiederin et al (U.S. Pat. 9,518,576 B1, hereinafter “Wiederin”).
Regarding claim 10, it is noted that Herrick does not disclose that the first pump head has a first diameter and the second pump head has a second diameter different from the first diameter.

A skilled artisan would have found it obvious at the time of the invention to modify the first or second pump heads of Herrick so that one pump head has a second and different diameter from that of the first pump head, based on the teaching in Wiederin that doing so allows the two pumps to provide a different flow rate (see Wiederin at col. 6, line 15) which may be desirable based on the desired pattern of output of fluid flow into the receiving container.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is directed to the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        01/25/2022